                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


Gregory D. Herzberger,                                )        CASE NO.: 1:18CV1548
                                                      )
            Petitioner,                               )        JUDGE JOHN ADAMS
                                                      )
                                                      )
                                                      )
Warden Tim Shoop,                                     )        ORDER AND DECISION
                                                      )
            Respondent.                               )
                                                      )


         The Court has examined the Report and Recommended Decision of the Magistrate Judge

submitted in this matter on September 18, 2019. Doc. 11. Upon due consideration, and no

objections having been filed by the parties, 1 the Court adopts the Report and recommended

findings and conclusions of the Magistrate Judge and incorporates them herein. Therefore, it is

ordered that petition is hereby DENIED.

         Pursuant to 28 U.S.C § 1915(a)(3), the Court certifies that Petitioner may not take an appeal

from the Court’s decision in good faith, and that there is no basis upon which to issue a certificate

of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

         IT IS SO ORDERED.



         Date: December 12, 2019                                     /s/ John R. Adams
                                                               JUDGE JOHN R. ADAMS
                                                               UNITED STATES DISTRICT JUDGE

1 The Court granted an extension of time for Petitioner to file objections to 11/15/19, but no objections have been
filed to date.
